Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 HELEN SWARTZ, Individually,                              :
                                                          :
                Plaintiff,                                :
 vs.                                                      :
                                                          :   Case No.
 BAY HARBOR HOTEL LLC,                                    :
 a Florida Limited Liability Company,                     :
                                                          :
             Defendant.                                   :
 _________________________________________/


                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

 mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

 sues the Defendant, BAY HARBOR HOTEL LLC, a Florida Limited Liability Company d/b/a

 THE GRAND BEACH HOTEL (sometimes referred to as “Defendant”), for Injunctive Relief,

 and attorney’s fees, litigation expenses, and costs pursuant to Title III of the Americans with

 Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

                                             COUNT I

        1.      Plaintiff, Helen Swartz, is an individual residing in Miami Beach, FL, in the

 County of Miami-Dade.

        2.      Defendant’s property, The Grand Beach Hotel, is located at 9601 East Bay Harbor

 Drive, Bay Harbor Islands, FL 33154, FL, in the County of Miami-Dade.

        3.      Venue is properly located in the Southern District of Florida because venue lies in

 the judicial district of the property situs.    The Defendant’s property is located in and the

 Defendant does business within this judicial district.

                                                  1
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 11




        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

 2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

 U.S.C. 1367.

        5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

 individual with disabilities as defined by the ADA.        Helen Swartz suffers from multiple

 sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

 she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

 visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

 with them to eliminate the need to return home late, as fatigue is a significant component of the

 disease. She and her husband also enjoy celebrating special events such as birthdays and

 anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

 Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

 treating her granddaughter to overnight stays in hotels in Miami.

        6.      Helen Swartz visited the property which forms the basis of this lawsuit from May

 2 through May 3, 2021, and has reservations to return to the Hotel from November 8 through

 November 9, 2021. She will be meeting with friends from New York City to enjoy the nearby

 Bal Harbour and Surfside areas. The Plaintiff also wishes to avail herself of the goods and

 services available at the property, and to assure herself that this property is in compliance with

 the ADA so that she and others similarly situated will have full and equal enjoyment of the

 property without fear of discrimination.

        7.      Defendant owns, leases, leases to, or operates a place of public accommodation as

                                                 2
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 11




 defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

 Defendant is responsible for complying with the obligations of the ADA. The place of public

 accommodation that the Defendant owns, operates, leases or leases to is known as The Grand

 Beach Hotel, and is located at 9601 East Bay Harbor Drive, Bay Harbor Islands, FL 33154, FL.

        8.      Helen Swartz has a realistic, credible, existing and continuing threat of

 discrimination from the Defendant’s non-compliance with the ADA with respect to this property

 as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The

 Grand Beach Hotel not only to avail herself of the goods and services available at the property,

 but to assure herself that this property is in compliance with the ADA so that she and others

 similarly situated will have full and equal enjoyment of the property without fear of

 discrimination.

        9.      The Defendant has discriminated against the individual Plaintiff by denying her

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

        10.     The Defendant has discriminated, and is continuing to discriminate, against the

 Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

 $500,000 or less). A preliminary inspection of Riviera Suites South Beach has shown that

 violations exist. These violations that Helen Swartz has personally encountered or observed,

 and which were verified by an ADA expert, include, but are not limited to:

                a.      The hotel does not provide the required amount of compliant accessible


                                                   3
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 11




       guest rooms, and the accessible rooms are not dispersed among the various classes of
       accommodations. This is in violation of section 224 of the 2010 Standards for
       Accessible Design. 28 CFR §36.304. This denies to Plaintiff the full and equal
       opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1).

               b.        The accessible features of the facility are not maintained, creating
       barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

                c.      The site has valet parking but does not have a passenger loading zone.
       This is in violation of sections 209.4 and 503 of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to access the
       facility.

               d.        The check-in counter is out of reach to a person in a wheelchair. This
       is in violation of sections 227 & 904 of the 2010 Standards for Accessible Design: 28
       CFR §36.201, §36.202, §36.203, §36.302 & §36.304. This condition denied the
       plaintiff to independently access the facility.


               e.         The bar and counter are out of reach to a person in a wheelchair. This
       is in violation of sections 227 & 904 of the 2010 Standards for Accessible Design: 28
       CFR §36.201, §36.202, §36.203, §36.302 & §36.304. This condition made it difficult
       for the plaintiff to access the facility.

                f.       The sanitizing dispenser by the counter and outside and inside of the
       elevator are out of reach to a person in a wheelchair. This is in violation of section 308
       of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202, §36.203,
       §36.302 & §36.304. This condition denied the plaintiff to independently access the
       facility.


               g.      In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, both closet rods are out of reach to a person in a wheelchair. This is in
       violation of section 811.3 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201, §36.202 §36.304. This condition denied the plaintiff to independently access
       the facility.

              h.       In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, the operable hardware on both glass doors requires tight grasping, pinching,
       or twisting of the wrist. This is in violation of section 309.4 & 806 of the 2010
       Standards for Accessible Design: 28 CFR §36.201 and §36.304. This condition denied



                                                4
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 5 of 11




       the plaintiff to independently access the facility.

                i.      In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, the HVAC is out of reach to a person in a wheelchair. This is in violation
       of sections 308 and 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201,
       §36.202 & §36.304. This condition denied the plaintiff to independently access the
       facility.

               j.        In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, an object above the water closet is spaced to close to the rear grab bar. This
       is in violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
       §36.304. This condition made it difficult the plaintiff to access the facility.


              k.         In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, the flush control is behind the water closet. This is in violation of section
       806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
       denied the plaintiff to access the facility.

               l.        In the accessible guestroom #502 which hotel deemed an accessible
       guestroom, a folding type, shower seat is not installed in the roll-in shower. This is in
       violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
       §36.201, §36.302 & §36.304. This condition denied the plaintiff to independently
       access the facility.


               m.        In guestroom #502 which hotel deemed an accessible guestroom, the
       shower spray unit in the roll-in shower does not have an on/off control with a
       non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       access the facility.

               n.         In guestroom #502 which hotel deemed an accessible guestroom, the
       mirrors are out of reach to a person in a wheelchair. This is in violation of section 603.3
       the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
       difficult for the plaintiff to access the facility.

               o.         In guestroom #502 which hotel deemed an accessible guestroom, the
       bathroom threshold has a change in level. This is in violation of section 303.2 the 2010
       Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
       the plaintiff to access the facility.


                                                  5
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 6 of 11




                 p.    The pool shower is inaccessible. This is in violation of section 608.6
        of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202, §36.203,
        §36.302 & §36.304. This condition denied the plaintiff to independently access the
        facility.


               q.        The pool lift requires assisted operation. This is in violation of section
        1009.2.7 of the 2010 Standards for Accessible Design: 28 CFR §36.201 and §36.304.
        This condition denied the plaintiff to independently access the facility.


                r.        The exterior platform lift requires assisted operation. This is in
        violation of section 410.1 of the 2010 Standards for Accessible Design: 28 CFR §36.201
        and §36.304. This condition denied the plaintiff to independently access the facility.


               s.         In the cluster of toilet compartments in the pool area, less than 50% are
        accessible. This is in violation of section 213.2.4 of the 2010 Standards for Accessible
        Design: 28 CFR §36.201 and §36.304. This condition denied the plaintiff the ability to
        use another toilet compartment if the only accessible toilet compartment is in use.

                 t.        The elongated openings along the brick area path of travel are not
        placed so that the long dimension is perpendicular to the dominant direction of travel.
        This is in violation of section 302.3 of the 2010 Standards for Accessible Design: 28
        CFR §36.201, §36.202, §36.203, §36.302 & §36. 304. This condition made it difficult
        to for the plaintiff to wheel along the walkway.


        11.    All of the foregoing violations are also violations of the 1991 Americans with

 Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

 (ADAAG), as promulgated by the U.S. Department of Justice.

        12.    The discriminatory violations described in paragraph 10 are not an exclusive list

 of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

 public accommodation in order to photograph and measure all of the discriminatory acts

 violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

 individuals similarly situated, have been denied access to, and have been denied the benefits of


                                                 6
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 7 of 11




 services, programs and activities of the Defendant’s buildings and its facilities, and have

 otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

 ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

 will continue to suffer such discrimination, injury and damage without the immediate relief

 provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

 Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

 determine all of the areas of non-compliance with the Americans with Disabilities Act.

        13.     Defendant has discriminated against the individual by denying her access to full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

 discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to

 afford all offered goods, services, facilities, privileges, advantages or accommodations to

 individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

 that no individual with a disability is excluded, denied services, segregated or otherwise treated

 differently than other individuals because of the absence of auxiliary aids and services.

        14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

 warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

 Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

 litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

        15.     Defendant is required to remove the existing architectural barriers to the


                                                  7
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 8 of 11




 physically disabled when such removal is readily achievable for its place of public

 accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

 if there has been an alteration to Defendant’s place of public accommodation since January 26,

 1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

 portions of the facility are readily accessible to and useable by individuals with disabilities,

 including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

 facility is one which was designed and constructed for first occupancy subsequent to January 26,

 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

 and useable by individuals with disabilities as defined by the ADA.

        16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

 the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

 and gross receipts of $500,000 or less). All other conditions precedent have been met by

 Plaintiff or waived by the Defendant.

        17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to require the Defendant to alter Riviera Suites

 South Beach to make those facilities readily accessible to and useable by the Plaintiff and all

 other persons with disabilities as defined by the ADA; or by closing the facility until such time as

 the Defendant cures its violations of the ADA. The Order shall further require the Defendant to

 maintain the required assessable features on an ongoing basis, and to require the institution of a

 policy that requires Defendant to maintain its accessible features.

        18.     Prior to the filing of this lawsuit, Plaintiff’s counsel conducted a thorough PACER

 search to determine whether prior ADA cases had been filed in the Southern District of Florida

 against the instant property and was unable to locate prior cases


                                                  8
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 9 of 11




        WHEREFORE, Plaintiff respectfully requests:

               a.      The Court issue a Declaratory Judgment that determines that the

        Defendant at the commencement of the subject lawsuit is in violation of Title III of the

        Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

               b.      Injunctive relief against the Defendant including an order to make all

        readily achievable alterations to the facility; or to make such facility readily accessible to

        and usable by individuals with disabilities to the extent required by the ADA; and to

        require the Defendant to make reasonable modifications in policies, practices or

        procedures, when such modifications are necessary to afford all offered goods, services,

        facilities, privileges, advantages or accommodations to individuals with disabilities; and

        by failing to take such steps that may be necessary to ensure that no individual with a

        disability is excluded, denied services, segregated or otherwise treated differently than

        other individuals.

               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

        U.S.C. § 12205.

               d.      Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.


                                                 COUNT II

                                                 Negligence

        19.    Plaintiff realleges all allegations heretofore set forth.

        20.    Defendant, through its activities and past ventures and experience, knew or

 reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to



                                                   9
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 10 of 11




  remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

  so that Plaintiff, as a disabled individual would have full and equal access to the subject public

  accommodation.

         21.     Defendant breached this duty.

         22.     Defendant is or should be aware that, historically, society has tended to isolate

  and segregate individuals with disabilities, and, despite some improvements, such forms of

  discrimination against individuals with disabilities continue to be a serious and pervasive social

  problem.

         23.     Discrimination against individuals with disabilities persists in the use and

  enjoyment of public accommodations.

         24.     The Nation’s proper goals regarding individuals with disabilities are to assure

  equality of opportunity, full participation, independent living, and economic self-sufficiency for

  such individuals.

         25.     The ADA has been the law of the land since 1991, but Defendant has negligently

  denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

  from the full and equal use of the subject premises, and that endangered and continues to

  endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

  damage by virtue of segregation, discrimination, relegation to second class citizen status and the

  pain, suffering and emotional damages inherent to discrimination and segregation and other

  damages to be proven at trial.




                                                  10
Case 1:21-cv-21925-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 11 of 11




        WHEREFORE, Plaintiff prays for relief, as follows:

        A.     For finding of negligence; and

        B.    For damages in an amount to be proven at trial; and

        C.     For such other and further relief as the Court may deem just and proper.


  Dated: May 24, 2021                                Respectfully submitted,

                                                     /s/ Lawrence A. Fuller
                                                     Lawrence A. Fuller, Esq. (FBN 0180470)
                                                     FULLER, FULLER & ASSOCIATES, P.A.
                                                     12000 Biscayne Blvd., Suite 502
                                                     Miami, FL 33181
                                                     (305) 891-5199
                                                     (305) 893-9505 - Facsimile
                                                     lfuller@fullerfuller.com

                                                     Attorney for Plaintiff Helen Swartz




                                                11
